Filed 4/6/21 In re L.A. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    In re L.A., a Person Coming Under the Juvenile Court                                       C089919
    Law.

    SACRAMENTO COUNTY DEPARTMENT OF                                                (Super. Ct. No. JD239766)
    CHILD, FAMILY AND ADULT SERVICES,

                    Plaintiff and Respondent,

             v.

    R.A.,

                    Defendant and Appellant.




            R.A., father of the minor (father), appeals from the juvenile court’s order asserting
dependency jurisdiction and removing the minor from his custody. (Welf. & Inst. Code,
§§ 300, 361, 395.)1 We will affirm the juvenile court’s orders.



1           Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       The minor, L.A., came to the attention of the Sacramento County Department of
Child, Family and Adult Services (Department) on March 21, 2019, when it was reported
that the minor and his sibling, K.A.,2 (collectively referred to as the children) were being
held at separate facilities on involuntary psychiatric holds pursuant to section 5150. Law
enforcement was contacted after the minor, who was in a psychotic state, threatened to
run into traffic and shoot himself. The minor had previously been admitted to the Aurora
Hospital on February 20, 2019, due to “unspecified psychosis” and was discharged
March 15, 2019, just days prior to the current incident, at which time father was informed
his prognosis was “poor.” Dr. Conner, the minor’s treating physician during the previous
incident, reported he suspected the minor would discontinue his medication, and stated
that while the minor was stable upon discharge, the minor was experiencing psychosis,
refusing to attend groups, and exhibiting thought disintegrations, internal preoccupation,
and limited insight and did not want to continue his medication. Dr. Conner noted the
minor had not been socially interacting for quite some time, did not leave the home very
often, and appeared to have been ignored for some time.
       Father reportedly left for Africa on March 18, 2019, and left the children in the
care of M.A., their 21-year-old sibling. M.A. informed law enforcement officers that he
did not know if or when father would return to Sacramento. M.A. also stated he would
be leaving for Alaska in one week and could no longer care for the children.
       The children’s mother, who suffered from schizophrenia, had been conserved and
placed in a mental health treatment center since October 2018 following the suicide of
her eldest son and the children’s sibling A.A. who provided mother’s care until his
untimely death. A.A.’s suicide was not discovered until mother’s neighbors called law



2     Father appealed from the juvenile court’s orders as to minor L.A. only. We
mention minor K.A. only when relevant to the issues raised by father.

                                             2
enforcement regarding a strange smell coming from mother’s house. It was discovered
that A.A. had been deceased in the home for approximately one week.
        On March 22, 2019, medical staff from the mental health crisis center where the
minor was placed reported the minor had been at the crisis center for nearly 23 hours, the
maximum time allotted, and attempts to contact father had been unsuccessful. As a
result, the crisis center was unable to obtain father’s authorization to provide necessary
hospitalization and treatment for the minor. Medical staff had been in contact with M.A.,
who stated he felt overwhelmed caring for his younger siblings and informed staff that he
could no longer provide care for the minor and K.A. The social worker spoke with the
minor, who was gravely disabled and could not complete a formal interview other than to
state that the food at the crisis center “tasted like ‘piss’ ” and demand to be taken to Taco
Bell.
        That same day, the social worker spoke with father in Nigeria via telephone.
Father stated he was looking for the first flight home to Sacramento and had made
arrangements with both crisis facilities to provide care to the minor and K.A. When
asked whether he had reason to suspect the minor and K.A. could be suffering from
mental health issues, father stated he was surprised by the current circumstances as there
was no indication that either child was suffering from any mental health issue. He stated
that M.A. would be able to care for the children in the event of discharge from their
respective facilities. When the social worker informed father that M.A. was unable to
care for the children’s mental health issues, father was adamant that M.A. was an adult
and was therefore able to provide adequate care and supervision for the children in his
absence, noting M.A. did not have the financial means to move to Alaska and did not
have a valid California driver’s license.
        On March 29, 2019, the social worker spoke with M.A. who stated that, having
spoken with father, he wanted to clarify that he was willing and able to care for the minor
and K.A. until his father’s return from Nigeria. M.A. explained that he would purchase

                                              3
food and clothing for the children but, when asked how he would address issues of
follow-up care such as treatment, appointments, and therapy, he responded, “I don’t
know. They would have to figure it out themselves.” When asked how he would address
issues regarding changes or adjustments in medication directed by mental health
professionals, M.A. responded, “I don’t know. I’m not their legal guardian.”
       That day, the social worker was informed by the director of social services at the
facility where K.A. was being held, that K.A. continued to be gravely ill and suicidal and
father had not authorized medications stating, “[T]here is nothing wrong with her,” and
that she was just upset due to the minor’s circumstances. The director stated she was
unable to make contact with father and would contact CPS to make a new report.
       When the social worker spoke with father later that day, father stated he did not
authorize medication for K.A. because he had not spoken to a doctor. Father revealed he
had been summoned to court in Nigeria but would not reveal the nature of his case. He
became flustered and frustrated when asked about his plans to return to Sacramento
stating he did not know, he needed approximately two weeks to prepare a written
response to the summons, and he had not purchased a round trip ticket with a return date.
Father became agitated and asked why CPS was involved. The social worker explained
that CPS was involved due to the difficulty the mental health care professionals were
having contacting father in order to obtain his authorization for treatment for his children.
Father asserted there was nothing wrong with K.A., and claimed the minor had been
receiving the help he needed and was not going anywhere. The social worker informed
father that it was necessary for him to return to Sacramento and work closely with the
mental health care providers to provide adequate care and supervision for his ill children
and ensure timely provision of services. Father said he would be talking with the doctor
over the weekend regarding medication for K.A. and reiterated that M.A. was able to care
for the children because he was an adult.



                                              4
       On April 2, 2019, father informed the social worker that he planned to return to
Sacramento on May 15, 2019, but would continue to search for an earlier return flight. In
the meantime, the social workers and service providers met to discuss ultimate discharge
plans for the minor and K.A. and determine whether father could meet the children’s
needs if he was still out of the country. The inability to speak with father on a routine
basis was problematic for all involved and the treatment team expressed grave concerns
for the children’s aftercare upon discharge from their respective care facilities. The
minor, who by that time had been in a 23-hour crisis care facility for 12 days, remained
gravely disabled.
       Due to information from father that the minor was not previously compliant with
his antipsychotic medications, the treatment team began treating the minor with a long-
term injectable antipsychotic medication. Staff reported that while the minor remained
psychotic and delusional, his behavior was neither assaultive nor problematic, he was
easily redirected, and he was improving in his daily functioning. The minor was
scheduled to receive another injectable dose of medication on April 4, 2019, and pending
continued improvement, would be ready for discharge the following week. In the
meantime, he had been approved for wraparound services through the Sacramento
Children’s Home. Staff noted its continuing concern that placements, medication
changes, and new providers would all require authorization from father.
       On April 3, 2019, the social worker met with the minor who was responding well
to treatment and medication and was engaging and personable. The minor stated he
wanted to go home and was prepared to walk home if necessary. He also stated he
enjoyed interacting with his peers.
Dependency Petitions
       On April 3, 2019, the Department filed dependency petitions on behalf of the
minor and K.A. pursuant to section 300, subdivisions (b) and (g) alleging father failed to
provide adequate care, supervision, and protection for the children by failing to make

                                              5
adequate arrangements for the care of the minor and K.A.—the minor having a history of
mental illness and prior mental health hospitalizations—before father left for Nigeria on
March 18, 2019. It was further alleged that both the minor and K.A. were placed on
involuntary psychiatric holds and both required intensive mental health treatment,
medications, and placements. Father’s unavailability resulted in delayed treatment and
lapses in services to both children. It was also alleged that father was not scheduled to
return from Nigeria until May 15, 2019, and left the minor and K.A. in the care of M.A.,
who was unable or unwilling to provide ongoing care for the children. Because mother
was in a mental health treatment facility due to her own psychiatric issues, there was no
responsible adult willing and able to care for the minor and K.A.
       The court ordered the minor and K.A. detained. On April 15, 2019, over the
objection of father’s counsel, the court granted the minor’s request for voluntary inpatient
psychiatric treatment and the Department’s prejurisdiction request to continue
psychotropic medication and for wraparound services.
Addendum Report
       According to an April 2019 addendum report, the minor was taken to a mental
health crisis treatment center on April 24, 2019, due to decompensation after
hallucinating throughout the day. In its dispositional recommendations, the Department
detailed the basis for its position that placement of the minor with father was not
appropriate. For example, father took the minor and K.A. to the home of their deceased
sibling, A.A., immediately following the removal of A.A.’s body by the coroner. The
children recalled seeing A.A.’s blood on the floor, flies throughout the house, and
smelling the odor of “ ‘a dead corpse.’ ” Father reportedly had a lengthy history of
failing to meet the children’s physical, emotional, and mental needs dating back to
October 2003, including 13 separate CPS investigations. He failed to accept that the
minor and K.A. had psychiatric needs well beyond his ability to treat without the
assistance of medical health care professionals. He was currently unwilling to participate

                                             6
in an interview with the social worker. The Department recommended the children
remain in out-of-home care and father engage in reunification services.
Jurisdiction/Disposition Report
       The jurisdiction/disposition report stated the social worker spoke by telephone
with father on April 9, 2019, to request verbal consent for the minor to receive
wraparound services and psychotropic medication and to obtain the minor’s medical
records from his prior hospitalization. Father became hostile, yelled at the social worker,
questioned why it was necessary to review the minor’s medical records, and declined
consent, claiming he would return to Sacramento “ ‘[s]oon’ ” and would take care of the
minor himself, and refusing to provide information on his return flight or the purpose of
his trip to Nigeria. When the social worker attempted to schedule an investigative
interview via telephone, father said, “ ‘I’m not doing anything with you! I’m going to
Court with you!’ ”
       During an interview on April 12, 2019, the minor reported having spoken with
father the prior day, at which time father advised him to not cooperate with the
Department, decline placement in a foster home, and not take his prescribed medication.
The minor reported his mental state had improved and he wanted to return home or,
alternatively, to live with his neighbor whose name he did not know. He stated he could
walk from his home to the treatment center to receive his medication. However, he
claimed he and everyone at the crisis center had cancer due to radiation in the treatment
center, which had decreased since he opened his bedroom window. He also claimed he
was a superhero named “Magneto,” but his powers did not always work.
       The report stated the minor was observed at the crisis treatment center from
March 21, 2019 to April 16, 2019, and that following a period of observation and
evaluation, he no longer met the section 5150 criteria and he denied suicidal ideation or
homicidal thoughts and was not exhibiting self-harming behaviors or psychotic
symptoms. It was recommended that he continue his prescribed medication regimen and

                                             7
return to the center on May 2, 2019, for another injection. Upon his discharge, the minor
was placed at the Sacramento Children’s Home where he continued to receive mental
health services.
          When the social worker met with the minor at the Sacramento Children’s Home
on April 19, 2019, the minor stated the psychotropic medication was “ ‘pissing [him]
off’ ” and his vision was blurry. After learning the minor had sporadic telephone contact
with father, who instructed him to stop taking his psychotropic medication, the
Department instructed that the minor’s telephone calls be monitored.
Amended Dependency Petitions
          On April 29, 2019, the court granted the Department leave to file amended
dependency petitions adding a section 300, subdivision (c) allegation that the minor and
K.A. suffered, or were at substantial risk of suffering, serious emotional damage
evidenced by severe anxiety, depression, withdrawal, or untoward aggressive behavior
toward self or others because father left the country on March 18, 2019, and declined to
approve administration of services to aid in the stabilization of the children’s mental
health.
Jurisdiction Hearing
          On April 30, 2019, the court granted the parties’ request to amend the dependency
petition by adding a subdivision (g) allegation and dismissing the subdivisions (b) and (c)
allegations as to K.A., and then sustained the amended allegation as to K.A. and, at the
request of father’s counsel, set the matter for a contested jurisdiction hearing as to the
minor.
          The court also set the matter for hearing on the Department’s application for
psychotropic medication for the minor. The request was supported by a physician’s
statement indicating that, based on an in-person evaluation of the minor on April 29,
2019, the minor remained “gravely disabled by psychosis” and was experiencing



                                               8
delusions and “exhibiting catatonia,” all of which was treatable by antipsychotic
treatment.
       On May 6, 2019, the court ordered a mental health assessment of father.
Addendum Report
       The June 2019 addendum report chronicled the social worker’s in-person
interview with father on April 29, 2019. Father reported that when the minor was
previously held at Aurora Hospital, he was informed the minor could be held for two
weeks pursuant to section 5150 or father could voluntarily place the minor in Aurora
Hospital where the minor could remain hospitalized as long as needed to stabilize. Father
stated he opted for the latter option and met with staff prior to the minor’s discharge, at
which time he was informed the minor was given medication via injection and was fully
stable upon discharge.
       Father reported the minor returned home and resumed his schoolwork and
appeared well. Then, when father left for Nigeria, he received telephone calls from M.A.
stating the minor was acting up and throwing things around the house. Father instructed
M.A. to call law enforcement to take the minor back to the hospital. However, when law
enforcement arrived, they would not take the minor to the hospital as he did not meet the
criteria for a section 5150 hold. Father stated he pleaded by telephone with the officers
but was told only K.A. met the section 5150 criteria.
       Father claimed the following day M.A. informed him that the minor had “ ‘trashed
the house.’ ” Father directed M.A. to call law enforcement and the minor was transported
to the hospital. Father stated he had telephone contact with the hospital and requested
that the minor be given an injectable medication. Father claimed he spoke regularly with
nurses regarding the minor’s care and made himself readily available to all professionals
working with the minor. In particular, he claimed the emergency response social worker
called him approximately 20 times, all of which he answered.



                                              9
         Regarding the death of the minor’s older sibling, A.A., father believed law
enforcement killed A.A. and, while the scene in the home after A.A.’s death was
emotionally difficult for him to view, he took the minor and K.A. to see it because the
children were old enough to make their own decisions and he wanted them to make up
their own minds about the circumstances surrounding A.A.’s death. Father denied having
any mental health issues.
         The Department continued to recommend out-of-home placement for the minor
while father participated in reunification services, noting that father continued to
demonstrate his needs took priority over the well-being of the minor. It was also noted
that, throughout the interview, father failed to acknowledge how his decisions and
parenting practices had been detrimental to the minor’s physical and emotional well-
being.
Contested Jurisdiction/Disposition and Psychotropic Medication Review Hearing
         At the contested jurisdiction and psychotropic medication review hearing on
July 1, 2019, social worker and court investigator Julie Wuest testified that the first time
she spoke with father was by telephone on April 9, 2019. At that time, father was upset,
uncooperative, and unwilling to speak with her about the minor’s care.
         Wuest testified the minor was currently stable and doing well at the Sacramento
Children’s Home. It continued to be her recommendation that the minor not be returned
to father’s care because she was concerned father would not be able to care for the
minor’s medical needs due, in part, to his refusal to cooperate with her (including his
refusal to authorize a release of medical information from the hospital following the
minor’s first section 5150 hold), as well as the emotional abuse father inflicted on the
minor and K.A. when he brought them to the home where A.A. committed suicide. In
that regard, Wuest testified it was inappropriate for father to expose the minor to the
scene because the minor had a close relationship with A.A. and was still a child.



                                              10
       Wuest stood by her recommendation that the court sustain the section 300,
subdivision (b) allegation as to the minor because father failed to make appropriate
arrangements for the care and supervision of the minor prior to leaving for Nigeria on
March 18, 2019. Wuest stated father left the minor and K.A. under the care of M.A., who
was not able to adequately meet the children’s mental health needs, had to defer to father
for any questions, and had no transportation to ensure the minor could receive follow-up
care following his discharge from the hospital following his first section 5150 hold.
While M.A. changed his mind after expressly stating he was not able to meet the
children’s needs, he could not state how he could or would appropriately do so.
       Wuest testified the minor’s discharge prognosis was poor after the first
hospitalization due to concerns that the minor would be noncompliant with medication.
Indeed, once discharged, the minor stopped taking his medication. Additionally, upon
discharge from the hospital, staff referred the minor for mental health services. However,
he was not seeing a therapist or a mental health provider when he was taken into
protective custody a second time. Following discharge from the crisis center to the
Sacramento Children’s Home, the minor had a subsequent section 5150 hold due to
psychosis.
       Wuest stated the basis for the subdivision (c) allegation was, in part, that father
was not in California and was therefore not available to receive the minor upon discharge
or meet the minor’s needs thereafter. She testified that once the minor was admitted to a
crisis treatment center, he had to be assessed within 24 hours and a treatment plan put in
place. The treating physician was unable to obtain father’s authorization to administer
medication to the minor because father could not be contacted. Once the Department was
able to make contact, father vacillated between believing the minor needed help and not
believing the minor had any psychiatric issues. On occasion, father told the Department
he did not believe the minor suffered from any mental illness or that he needed any



                                             11
mental health treatment. Wuest testified father declined to authorize wraparound services
necessary to discharge the minor into placement.
       Wuest testified father’s CPS history demonstrated numerous referrals in which
father failed to meet the minor’s needs and his failure to meet the needs of the minor’s
siblings despite staff’s attempts to contact him to get appropriate services in place.
       The court sustained the subdivision (c) allegation, finding father’s lack of
understanding of the seriousness of the minor’s mental illness and his extensive CPS
history supported a finding that there continued to be a substantial risk that the minor
would suffer emotional damage even after father returned from Nigeria because father
was incapable of providing adequate mental health care. The court dismissed the
remaining subdivisions (b) and (g) allegations, noting father had returned to California
and “is prepared to care for [the minor].” Finding there was a substantial danger to the
minor’s emotional well-being if returned to father, the minor was suffering severe
emotional damage, and there were no reasonable means by which the minor’s emotional
health could otherwise be protected, the court ordered that the minor remain in out-of-
home placement and that father participate in reunification services and have regular
visitation consistent with the minor’s well-being. The court left the Department with
discretion as to whether the visits would be supervised.
                                       DISCUSSION
                                              I
       Father contends the juvenile court’s jurisdictional order was not supported by
substantial evidence. He claims the evidence showed, and the court found, he had
returned to California from Nigeria and was prepared to care for the minor. The claim
lacks merit.
       Section 300, subdivision (c) provides that a child comes within the jurisdiction of
the juvenile court where “[t]he child is suffering serious emotional damage, or is at
substantial risk of suffering serious emotional damage, evidenced by severe anxiety,

                                             12
depression, withdrawal, or untoward aggressive behavior toward self or others, as a result
of the conduct of the parent or guardian or who has no parent or guardian capable of
providing appropriate care.”
       We review the juvenile court’s jurisdictional findings for substantial evidence. (In
re Basilio T. (1992) 4 Cal.App.4th 155, 170.) “ ‘If there is any substantial evidence to
support the [jurisdictional] findings of the juvenile court, a reviewing court must uphold
the trial court’s findings. All reasonable inferences must be in support of the findings and
the record must be viewed in the light most favorable to the juvenile court’s order.
[Citation.]’ ” (Id. at p. 168.) “[I]ssues of fact and credibility are the province of the trial
court. [Citation.]” (In re Heather A. (1996) 52 Cal.App.4th 183, 193.) “We do not
reweigh the evidence or exercise independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court. [Citations.]” (In re Matthew S.
(1988) 201 Cal.App.3d 315, 321.) If supported by substantial evidence, the judgment or
finding must be upheld, even though substantial evidence may also exist that would
support a contrary judgment and the dependency court might have reached a different
conclusion had it determined the facts and weighed credibility differently. (In re Dakota
H. (2005) 132 Cal.App.4th 212, 228.)
       To establish the minor came within the juvenile court’s jurisdiction under
section 300, subdivision (c), the Department had to establish “the following three
elements: (1) serious emotional damage as evidenced by severe anxiety, depression,
withdrawal or untoward aggressive behavior or a substantial risk of severe emotional
harm if jurisdiction is not assumed; (2) offending parental conduct; and (3) causation.”
(In re Brison C. (2000) 81 Cal.App.4th 1373, 1379.)
       The amended petition alleged, pursuant to section 300, subdivision (c), the minor
was suffering serious emotional damage or was at risk of suffering serious emotional
damage as a result of father’s inability to provide appropriate care in that the minor was
discharged from a psychiatric facility on March 15, 2019, with extensive discharge

                                              13
recommendations, father left the country on March 18, 2019, three days later the minor
was again placed on a section 5150 hold after he exhibited psychotic behaviors, and
father declined to approve administration of services to aid in stabilization of the minor’s
mental health.
       Relying repeatedly on the court’s statement that father had returned to California
and was “prepared to care for [the minor],” father claims the section 300, subdivision (c)
jurisdictional findings were premised on past conduct and there was no evidence of
current risk to the minor. We disagree.
       As a preliminary matter, the court noted father was back in the country and was
prepared to care for the minor as the basis for dismissing the subdivisions (b) and (g)
allegations and after having found father was not capable of providing appropriate care
for the minor under subdivision (c). Further, contrary to father’s repeated claims, and as
demonstrated by the whole of the court’s findings, the court’s statement that father was
“prepared to care for” the minor was not dispositive of the issue of whether father was
able and willing to appropriately do so. As we discuss hereafter, there was substantial
evidence to support the finding he was not.
       As the court found, father left the minor and K.A. (who was also suffering from
acute mental health issues) in the care of their 21-year-old brother, M.A., just three days
after the minor’s release from his first section 5150 hold. M.A. confessed he felt
overwhelmed caring for the children, and he intended to move to Alaska even though he
did not know when father would be returning to California. While he later recanted that
statement after speaking with father, telling the social worker he was willing and able to
care for the children until father’s return, the court did not find M.A.’s statement credible.
       Even assuming M.A. was willing to care for the minor and K.A., the record makes
plain that he was not able to do so. M.A. explained he would care for the children by
purchasing food and clothing for them. However, he did not know how he would address
issues of follow-up treatment, appointments, and therapy, or changes and adjustments in

                                              14
medications as directed by mental health professionals, stating the minor and K.A.
“would have to figure it out themselves” and he was “not their legal guardian.”
Nevertheless, father remained adamant that M.A. was an adult and was therefore able to
provide adequate care and supervision for the children in his absence.
       Even when father was providing M.A. direction as to how to respond to the
minor’s issues, there was a delay in getting the minor the care he needed while in the
crisis treatment center. Staff reported that the inability to speak with father on a routine
basis was problematic, and the treatment team expressed grave concerns for the minor’s
aftercare upon discharge from the crisis treatment center. Father argues his “object[ion]
to the Department’s involvement altogether” did not create a substantial risk of harm if
returned to father’s custody and care. We disagree. As of April 2019, father was
unwilling to participate in an interview with the social worker, he refused to consent to
release of the minor’s medical records from his prior hospitalization, and he refused to
give consent for wraparound services and psychotropic medication for the minor. He
directly interfered with the minor’s treatment by instructing the minor not to take his
prescribed medication or cooperate with the Department and to decline placement in a
foster home. As a result, the Department was forced to submit a prejurisdiction motion
for authorization to continue psychotropic medication and minor’s counsel was forced to
request voluntary inpatient psychiatric treatment, both of which father opposed. Father’s
intense acrimony toward the Department created a continuing, substantial risk of serious
emotional damage to the minor’s mental health and well-being if returned to father’s care
and custody.
       The record also makes plain that, during the time father was in Nigeria and after
his return to California, father lacked an understanding of the seriousness of the minor’s
mental illness. For example, father told the social worker there was no indication the
minor was suffering from any mental health issue and continued to argue the minor was
receiving the help he needed and wasn’t going anywhere. He thought the minor was fine

                                             15
upon discharge after the first section 5150 hold, despite the fact that the treating
physician informed father the minor’s prognosis was poor and there was a concern the
minor would stop taking his medication. Similarly, father was under the impression the
minor had been given an injectable medication at the time of his discharge following his
first section 5150 hold, yet the treating physician informed father the type of medications
prescribed to the minor and his concern that the minor would not be medication
compliant. During his testimony at the jurisdictional hearing, father had difficulty
identifying who was monitoring the minor or what medications the minor was taking,
claiming he did not “have control of [the minor].” He was also unaware that the minor
had threatened to take an officer’s gun and shoot himself with it. He did not inquire
about the discharge plan for the minor in May 2019 when the minor was returned to the
Sacramento Children’s Home following another section 5150 hold. He claimed he was
not given any information about the minor’s treatment at the Sacramento Children’s
Home but admitted he never requested to see the minor’s mental health treatment records.
       Noting father’s CPS history, the court also found father had a “long-standing
history of failing to provide adequate mental health care for his children.” Father argues,
without citation to authority, that a parent’s pattern of failing to meet his child’s needs is
not a basis for removal. To the extent this observation, made in passing and without
citation to authority, is intended to constitute an argument, it must be deemed forfeited.
(Cal. Rules of Court, rule 8.204(a)(1)(B) [each point in appellate brief must be supported
by citation of authority]; Atchley v. City of Fresno (1984) 151 Cal.App.3d 635, 647 [lack
of authority or analysis constitutes forfeiture].)
       Father also argues his CPS referral history does not constitute substantial evidence
of a current risk of harm to the minor. Although there must be a present risk of harm to
the minor, the juvenile court may consider past events to determine whether the child is
presently in need of juvenile court protection. (In re Petra B. (1989) 216 Cal.App.3d



                                              16
1163, 1169.) Here, father’s extensive CPS history3 began in 2003 and continued through
2019 and included approximately 18 referrals to CPS, most of which demonstrated a
pattern of father’s failure to appropriately address the minor’s mental health issues (as
well as those of his siblings) and, like the current circumstance, his habit of leaving the
minor and his sibling either in the care of someone who could not provide adequate
supervision or without any supervision at all. That history, coupled with father’s
consistent efforts to thwart the minor’s treatment and his lack of understanding of the
seriousness of the minor’s mental health issues, provided sufficient evidence that father
was incapable of providing adequate mental health care to the minor, who continued to
be at substantial risk of suffering emotional damage despite father’s return from Nigeria.
       We conclude there was sufficient evidence to support the court’s exercise of
jurisdiction over the minor.
                                               II
       Next, father contends there was insufficient evidence to support the court’s order
removing the minor from his custody. He argues there was no evidence of a current
substantial danger of harm to the minor if returned to his custody. He further argues the
court failed to consider less drastic alternatives to removal and failed to articulate its
specific reasons for removing the minor. The claim lacks merit.
       To support an order removing a child from parental custody, the court must find
clear and convincing evidence “[t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the minor if the minor
were returned home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s parent’s . . .
physical custody.” (§ 361, subd. (c)(1); see In re Heather A., supra, 52 Cal.App.4th at



3     We do not consider, as part of our analysis, any CPS referral determined to be
unfounded.

                                              17
p. 193.) The court also must “make a determination as to whether reasonable efforts
were made to prevent or to eliminate the need for removal of the minor” and “state the
facts on which the decision to remove the minor is based.” (§ 361, subd. (e).) Removal
findings are reviewed under the substantial evidence test, drawing all reasonable
inferences to support the findings and noting that issues of credibility are matters for the
trial court. (In re Heather A., at p. 193.)
       Having exercised jurisdiction over the minor, the court stated, “As to disposition,
for the reasons stated before, I find by clear and convincing evidence that there is a
substantial danger to [the minor’s] emotional well-being if he were returned to the father
and that [the minor] is suffering severe emotional damage and no reasonable means by
which his emotional health can be protected without removal.” The court also adopted
the findings and orders recommended in the April 25, 2019 addendum report.
       As previously discussed in part I of this opinion, substantial evidence supports the
juvenile court’s jurisdictional finding that there was a substantial danger to the minor’s
emotional well-being if returned to father. The minor continued to suffer, and was at
substantial risk of suffering, severe emotional damage due to father’s conduct, both while
out of the country and after returning to California, demonstrating he was incapable of
providing adequate mental health care to the minor. “ ‘The jurisdictional findings are
prima facie evidence that the child cannot safely remain in the home. [Citation.]’
[Citation.]” (In re John M. (2012) 212 Cal.App.4th 1117, 1126.)
       There was also ample evidence presented at the jurisdiction/disposition hearing to
support the juvenile court’s finding that there were no reasonable means by which to
protect the minor’s emotional health without removing the minor from father’s custody.
Mother suffered from schizophrenia and had been conserved and placed in a mental
health treatment center since October 2018. The minor’s sibling, K.A., had her own
mental health issues. The minor’s adult sibling M.A. was unable to provide appropriate



                                              18
care for the minor. Given that father was incapable of providing adequate care for the
minor, there was no one else available or appropriate to provide care for the minor.
       Father argues the court could have returned the minor to his custody under strict
supervision by the Department, on the condition that father not leave the country, with
family maintenance services specifically tailored to the minor and father. We are not
persuaded.
       The juvenile court may consider, as an option to removal, returning a minor to
parental custody under stringent conditions of supervision. (See, e.g., In re Jeannette S.
(1979) 94 Cal.App.3d 52, 60.) It is difficult under these circumstances to discern how
supervision by the Department or any other alternative to removal would have been
successful in assisting father to maintain a safe home where the minor’s mental health
needs were being met. We need not reiterate our previous discussion regarding father’s
inability to meet the minor’s needs. Suffice it to say that father’s continued failure and
refusal to cooperate with the Department, caregivers, and service providers (both while in
Nigeria and after he returned to California), his outright interference with the minor’s
treatment, his lack of appreciation for the severity of the minor’s mental health needs, and
his pattern of failing to meet the needs of the minor and his siblings in the past provided
significant evidence that placing the minor with father under strict supervision was not a
reasonable alternative to removal. The fact that the father was back in the country does
not change that conclusion.
       Given the documentary and testimonial evidence considered by the juvenile court
at the jurisdiction/disposition hearing, there was sufficient evidence to support the court’s
removal order.
                                             III
       Finally, father contends the court abused its discretion when it gave the
Department discretion to decide whether father’s visits with the minor would be



                                             19
supervised. He claims there was no substantial evidence that unsupervised visits would
jeopardize the safety of the minor. We disagree.
       The court has broad discretion in fashioning visitation orders, and its
determination will not be disturbed on review absent a clear abuse of discretion. (In re
R.R. (2010) 187 Cal.App.4th 1264, 1284.) Here, as discussed at length above, father’s
continued failure and refusal to cooperate with the Department, caregivers, and service
providers, his interference with the minor’s treatment (including his direct
communication with the minor that encouraged noncompliance with doctors’ orders), his
lack of appreciation for the severity of the minor’s mental health issues and needs, and
his pattern of failing to meet the needs of the minor and his siblings in the past provided
significant evidence that it was reasonable to give the Department discretion to determine
whether visits between father and the minor should be supervised.
       Based on this record, we conclude the juvenile court’s visitation order was
permissible.
                                      DISPOSITION
       The juvenile court’s orders are affirmed.


                                                       /s/
                                                   BLEASE, J.


We concur:



    /s/
RAYE, P. J.



    /s/
DUARTE, J.


                                             20